PROSPECTUS GALLERY MANAGEMENT HOLDING CORP. 1,410,200 Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of Gallery Management Holding Corp. of up to1,410,200 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The common shares offered under this prospectus may be sold by the selling shareholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer.
